Citation Nr: 0314170	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-08 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
dislocated right arytenoid cartilage and status post 
laryngeal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from May 1966 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD and 
residuals of dislocated right arytenoid cartilage and status 
post laryngeal fracture.  The denial was confirmed by the RO 
in a November 2000 rating decision.  

The veteran was scheduled for a personal hearing before a 
Member of the Board at the RO in August 2002.  However, he 
canceled the hearing.  

In February 2003, the Board issued a decision in this appeal.  
While the case was being decided by the Board, the veteran 
submitted additional evidence to the RO, including VA 
treatment records.  After the Board's decision was issued, he 
filed a motion for reconsideration of his appeal.  

In June 2003, the Board determined that failure to consider 
the additional evidence submitted by the veteran, including 
VA treatment records, constituted a denial of due process of 
law.  Accordingly, the Board vacated its February 2003 
decision.  The veteran was informed that a new decision based 
on all the evidence of record would be entered as if the 
February 2003 decision by the Board had never been issued.  
Shortly thereafter, his motion for reconsideration of the 
February 2003 Board decision was denied as moot.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5107.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As noted in the Introduction above, the veteran submitted 
additional evidence in support of his claim after the case 
was certified to the Board for appellate review.  However, 
he did not provide a waiver of review of that evidence by 
the agency of original jurisdiction.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  Furthermore, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted 
that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any of the 
benefits sought remain denied, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


